Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145448(7)                                                                                                Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  GRIEVANCE ADMINISTRATOR,                                                                                            Justices
           Petitioner-Appellee,
  v                                                                 SC: 145448
                                                                    ADB: 11-56-GA
  JOHN A. LYGIZOS,
            Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  20, 2012 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
         d0422                                                                 Clerk